DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Applicant’s amendment has necessitated a new drawing objection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drain, source and gate of the transistor in the newly amended claims must be shown or the feature(s) canceled from the claim(s).  Note that applicant currently shows a BJT which has a collector, emitter and base.  Though BJTs and MOSFETs have similar characteristics, all claimed subject matter must be shown.  Please add a new figure showing the configuration with MOSFETs.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Allowable Subject Matter
Claims 1-4, 6-15, 17-30 are allowed.  
Claims 1-4, 6-15, 17-30; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  and a transistor having a gate terminal coupled to an output of the amplifier, wherein a drain terminal of the transistor is coupled to the first input of the amplifier, and wherein a source terminal of the transistor is to provide the feedback

Claim 12: and a transistor having a gate terminal coupled to an output of the amplifier, wherein a drain terminal of the transistor is coupled to the first input of the amplifier, and wherein a source terminal of the transistor is to provide the feedback,

Claim 23: and a transistor having a gate terminal coupled to an output of the amplifier, wherein a drain terminal of the transistor is coupled to the first input of the amplifier, and wherein a source terminal of the transistor is to provide the feedback,

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/PETER M NOVAK/Primary Examiner, Art Unit 2839